10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 2:20-cr-00016-RFB-EJY Document 2_ Filed 02/20/20 Page 1 of 28

 

 

 

 

 

 

 

 

——___. FILED RECEIVED
——___ ENTERED ______ SERVED ON
COUNSEL/PARTIES OF RECORD
NICHOLAS A. TRUTANICH FEB 20 2020
United States Attorney
District of Nevada CLERK US DISTRICT COURT
Nevada Bar Number 13644 BY DISTRICT OF NEVADA DEPUTY
ELHAM ROOHANI :

 

 

Nevada Bar No. 12080

Assistant United States Attorney

501 Las Vegas Blvd. South, Suite 1100
Las Vegas, Nevada 89101

Phone: (702) 388-6336

Email: elham.roohani@usdoj.gov
Attorney for the United States of America

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEVADA

UNITED STATES OF AMERICA, Case No.

Plaintiff,
Plea Agreement for Defendant
v. Andres Rafael Viola Pursuant to Fed. R. Crim.

ANDRES RAFAEL VIOLA, P. 11(c)(1)(A) and (@B)

Defendant.

 

 

This plea agreement between Andres Rafael Viola (“defendant”) and the United States
Attorney’s Office for the District of Nevada (the “USAO”) sets forth the parties’ agreement
regarding the criminal charges referenced herein and the applicable sentences, and fines,
restitution, and forfeiture in the above-captioned case. This agreement binds only defendant and
the USAO and does not bind the district court, the U.S. Probation Office, or any other federal,
state, local, or foreign prosecuting, enforcement, administrative, or regulatory authorities. This
agreement does not prohibit the USAO or any agency or third party from seeking any other civil
or administrative remedies, including civil forfeiture in rem, directly or indirectly against

defendant or defendant’s property.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:20-cr-00016-RFB-EJY Document9 Filed 02/20/20 Page 2 of 28

This agreement becomes effective upon signature by defendant, defendant’s counsel, and
an Assistant United States Attorney.
I. DEFENDANT’S OBLIGATIONS
1. Defendant agrees to:

a. Give up the right to indictment by a grand jury and, at the earliest
opportunity requested by the USAO and provided by the Court, appear and plead guilty to a
two count information in the form attached to this agreement as Exhibit A or a substantially
similar form, which charges defendant with Sexual Exploitation of Children in violation of 18
U.S.C. § 2251(a) (Count 1); and Possession of Child Pornography in violation of 18 U.S.C. §
2252A(a)(5)(B) (Count 2);

b. Stipulate to the facts agreed to in this agreement;

c. Abide by all agreements regarding sentencing contained in this agreement;

d. Not seek to withdraw defendant’s guilty pleas once they are entered;

e. Appear for all court appearances, surrender as ordered for service of
sentence, obey all conditions of any bond, and obey any other ongoing court order in this matter;

f. Not commit any federal, state, or local crime;

g. Be truthful at all times with the U.S. Probation and Pretrial Services Offices
and the Court;

h. Before and after sentencing, upon request by the Court, the USAO, or the
Probation Office, provide accurate and complete financial information, submit sworn
statements, and/or give depositions under oath concerning defendant’s assets and defendant’s
ability to pay. As part of the required disclosure, defendant agrees to provide any and all
financial information and authorizations requested by the Probation Office for preparation of the

Presentence Report. Defendant further agrees that, upon filing of this agreement, the USAO is

2

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:20-cr-00016-RFB-EJY Document9 Filed 02/20/20 Page 3 of 28

authorized to obtain defendant’s credit report. Defendant will also complete a financial form
provided by the USAO, to include all supporting documentation, and return it to the USAO
within three (3) weeks from entry of the plea. Defendant agrees that the district court may enter
any order necessary to effectuate or facilitate disclosure of defendant’s financial information.

i. To facilitate payment of any fine, forfeiture, restitution, or assessment,
surrender assets defendant obtained directly or indirectly as a result of defendant’s crimes.
Defendant agrees to voluntarily release funds and property under defendant’s control or in which
defendant has any property interest, before and after sentencing, to pay any fine or restitution
identified in this agreement, agreed to by the parties, or ordered by the Court.

j. Defendant agrees that restitution shall be ordered due and payable in full
immediately after the judgment is entered, and that the full amount of any restitution ordered is
subject to immediate enforcement and collection by the USAO or defendant’s victims, or both.
Defendant agrees that any schedule of payments entered by the district court is a schedule of the
minimum payment due and does not prohibit or limit the methods by which the USAO may
immediately enforce and collect the judgment in full. Defendant acknowledges that restitution
may not be discharged, in whole or in part, in any present or future bankruptcy proceeding.

k. The USAO and defendant stipulate and agree that the child pornography
images received, distributed, or possessed by defendant depicted images of victims being sexually
abused and further agree that a victim’s knowledge that images of his or her abuse is being
disseminated and possessed by other caused certain victims to be re-victimized and has resulted
in harm that is distinct from that suffered from the actual contact physical sexual abuse, thus
such victims are harmed by the actions of defendant. In consequence of these factors, if the
USAO meets its burden under 18 U.S.C. Section 2259 and pursuant to Paroline v. United States,

134 S. Ct. 1710 (2014), defendant agrees to pay restitution in the amount of $5,000 per victim,

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:20-cr-00016-RFB-EJY Document9 Filed 02/20/20 Page 4 of 28

for any victim who may be identified through the Child Victim Identification Program (CVIP) or
Child Recognition Identification System (CRIS) and who requests restitution prior to sentencing.
Defendant agrees to pay this amount without requiring the USAO to disaggregate the loss
attributed to the original sexual abuse or to other persons who disseminated, received, or
possessed the child pornography images, from defendant’s actions in this case.

In addition, defendant acknowledges that the conduct to which he is entering a plea is
gives rise to mandatory restitution to VICTIM 1 under 18 U.S.C. § 2259. Defendant agrees that
for the purpose of assessing such restitution, the Court may consider losses derived from the
counts of conviction as well as losses caused from dismissed counts and uncharged conduct in
which the defendant has been involved. The United States will prove the “full amount of the
victim’s losses” reasonably calculated and foreseeable to Defendant’s actions at the time of
sentencing.

1. Agree to and not oppose the imposition of the following special conditions
of supervised release:

i. Mental Health Treatment — You must participate in a mental health
treatment program and follow the rules and regulations of that program. The probation officer,
in consultation with the treatment provider, will supervise your participation in the program
(provider, location, modality, duration, intensity, etc.). You must pay the costs of the program.

il. Substance Abuse Treatment — You must participate in an outpatient
substance abuse treatment program and follow the rules and regulations of that program. The
probation officer will supervise your participation in the program (provider, location, modality,
duration, intensity, etc.). You must pay the costs of the program.

iii. | Drug Testing - You must submit to substance abuse testing to

determine if you have used a prohibited substance. Testing shall not exceed 104 tests per year.

4

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:20-cr-00016-RFB-EJY Document9 Filed 02/20/20 Page 5 of 28

You must not attempt to obstruct or tamper with the testing methods. You must pay the costs of
the testing.

iv. Sex Offender Treatment — You must participate in a sex offense-
specific treatment program, and follow the rules and regulations of that program. The probation
officer will supervise your participation in the program (provider, location, modality, duration,
intensity, etc.). You must pay the costs of the program.

v. Polygraph Testing - You must submit to periodic polygraph testing
at the discretion of the probation officer as a means to ensure that you are in compliance with the
requirements of your supervision or treatment programs.

V1. No Pornography — You must not view or possess any “visual
depiction” (as defined in 18 U.S.C. § 2256(5)), or any photograph, film, video, picture, or
computer or computer-generated image or picture, whether made or produced by electronic,
mechanical, or other means, of “sexually explicit conduct” (as defined by 18 U.S.C. § 2256(2))
involving children , or “actual sexually explicit conduct” (as defined by 18 U.S.C. § 2257(h)(1))
involving adults, that would compromise your sex offense-specific treatment. These restrictions
do not apply to materials necessary to, and used for, any future appeals, or materials prepared or
used for the purposes of sex-offender treatment.

vii. | No Pornography — Treatment — You must not view or possess any
“visual depiction” (as defined in 18 U.S.C. § 2256), including any photograph, film, video,
picture, or computer or computer-generated image or picture, whether made or produced by
electronic, mechanical, or other means, of “sexually explicit conduct” (as defined in 18 U.S.C. §

2256), that would compromise your sex offense-specific treatment.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:20-cr-00016-RFB-EJY Document9 Filed 02/20/20 Page 6 of 28

viii. . Computer Monitoring — You must allow the probation officer to
install computer monitoring software on any computer (as defined in 18 U.S.C. § 1030(e)(1)) you
use.

ix. Computer Search — Monitoring Software — To ensure compliance
with the computer monitoring condition, you must allow the probation officer to conduct
periodic, unannounced searches of any computers (as defined in 18 U.S.C. § 1030(e)(1)) subject
to computer monitoring. These searches shall be conducted for the purposes of determining
whether the computer contains any prohibited data prior to installation of the monitoring
software; to determine whether the monitoring software is functioning effectively after its
installation; and to determine whether there have been attempts to circumvent the monitoring
software after its installation. You must warn any other people who use these computers that the
computers may be subject to searches pursuant to this condition.

Xx. Employment Restriction — You must not engage in an occupation,
business, or profession, or volunteer activity that would require or enable you to be in
foreseeable proximity of minors under the age of 18 without the prior approval of the probation
officer.

xi. Employment Restriction — You must not engage in an occupation,
business, or profession, or volunteer activity that would require or enable you to use a computer
(as defined in 18 U.S.C. § 1030(e)(1)) without the prior approval of the probation officer.

xii. Minor Prohibition — You must not have direct contact with any
child you know or reasonably should know to be under the age of 18, including your own
children, without the permission of the probation officer. If you do have any direct contact with
any child you know or reasonably should know to be under the age of 18, including your own

children, without the permission of the probation officer, you must report this contact to the

 
10
11
12
13
14
15
16
17
18
19
. 20
21
22
23

24

 

Case 2:20-cr-00016-RFB-EJY Document9 Filed 02/20/20 Page 7 of 28

probation officer within 24 hours. Direct contact includes written communication, in-person
communication, or physical contact. Direct contact does not include incidental contact during
ordinary daily activities in public places.

xiii. Place Restriction - Children Under 18 — You must not go to, or
remain at, any place that primarily caters to children under the age of 18, including parks,
schools, playgrounds, and childcare facilities.

xiv. Place Restriction — Children Under 18 — You must not go to, or
remain at, any place for the primary purpose of observing or contacting children under the age of
18.

xv. Search and Seizure — You must submit your person, property,
house, residence, vehicle, papers, computers (as defined in 18 U.S.C. § 1030(e)(1)), other
electronic communications or data storage devices or media, or office, to a search conducted by
a United States Probation Officer. Failure to submit to a search may be grounds for revocation of
release. You must warn any other occupants that the premises may be subject to searches
pursuant to this condition. The probation officer may conduct a search under this condition only
when reasonable suspicion exists that you have violated a condition of supervision and that the
areas to be searched contain evidence of this violation. Any search must be conducted at a
reasonable time and in a reasonable manner.

m. The forfeiture of the property and the imposition of the forfeiture of the
property as set forth in this Plea Agreement and the Forfeiture Allegation of the Criminal
Information.

Il. THE USAO’S OBLIGATIONS
2. The USAO agrees to:

a. Stipulate to facts agreed to in this agreement;

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

a
Case 2:20-cr-00016-RFB-EJY Document9 Filed 02/20/20 Page 8 of 28

b. Abide by all agreements regarding sentencing contained in this agreement;

c. At sentencing, provided that defendant demonstrates an acceptance of
responsibility for the offenses up to and including the time of sentencing, recommend a two-level
reduction in the applicable sentencing guidelines offense level, pursuant to USSG § 3E1.1, and
move for an additional one-level reduction if available under that section;

d. Not bring any additional charges against defendant arising out of the
investigation in the District of Nevada which culminated in this agreement and based on
conduct known to the USAO. However, the USAO reserves the right to prosecute defendant for
(a) any crime of violence as defined by 18 U.S.C. § 16; and (b) any criminal tax violations
(including conspiracy to commit such violations chargeable under 18 U.S.C. § 371). Defendant
agrees that the district court at sentencing may consider any uncharged conduct in determining
the applicable sentencing guidelines range, the propriety and extent of any departure from that
range, and the sentence to be imposed after consideration of the sentencing guidelines and all
other relevant factors under 18 U.S.C. § 3553(a).

Ill. ELEMENTS OF THE OFFENSES
3. Count One: The elements of Sexual Exploitation of Children under 18 U.S.C. §
225 1(a) are as follows:

First: at the time, [VICTIM] was under the age of eighteen years;

Second: the defendant, employed, used, persuaded, or coerced [VICTIM] to take
part in sexually explicit conduct for the purpose of producing a visual
depiction of such conduct; and

Third: the visual depiction was produced or transmitted using materials that had
been mailed, shipped, or transported in or affecting interstate commerce by

any means, including by computer.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:20-cr-00016-RFB-EJY Document9 Filed 02/20/20 Page 9 of 28

See Ninth Circuit Model Criminal Jury Instruction 8.181 (2010 ed.); 18 U.S.C. § 2251(a).
1. Count Two: The elements of Possession of Child Pornography under 18 U.S.C. §
2252A(a)(5)(B) are as follows:
First: that the defendant knowingly possessed matters that the defendant knew
contained visual depictions of minons engaged in sexually explicit conduct;
Second: the defendant knew each visual depiction contained in the matters was of
minors engaged in sexually explicit conduct; and
Third: the defendant knew that production of such visual depictions involved use
of a minor in sexually explicit conduct;
Fourth: that each visual depiction had been mailed, shipped, or transported using
any means or facility of interstate commerce.
See Ninth Circuit Model Criminal Jury Instruction 8.185 (2010 ed.); 18 U.S.C. § 2252A.
IV. CONSEQUENCES OF CONVICTION
2. Maximum and Minimum Statutory Penalties:

a. Defendant understands that the statutory maximum sentence the district
court can impose for his violation of Sexual Exploitation of Children as charged in Count 1, is:
30 years imprisonment; a lifetime supervised release; a fine of $250,000 or twice the gross gain or
gross loss resulting from the offenses, whichever is greatest; and a mandatory special assessment
of $100. The statutory mandatory minimum sentence for Sexual Exploitation of Children under
18 U.S.C. § 2251 (a) and (e) is a 15-year prison sentence.

b. Defendant understands that the statutory maximum sentence the district
court can impose for each violation of Possession of Child Pornography as charged in Count 2,

is: 20 years imprisonment; a lifetime supervised release; a fine of $250,000 or twice the gross gain

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:20-cr-00016-RFB-EJY Document9 Filed 02/20/20 Page 10 of 28

or gross loss resulting from the offenses, whichever is greatest; and a mandatory special
assessment of $100.

Cc. Defendant understands, therefore, that the total maximum sentence for all
offenses to which defendant is pleading guilty is: 50 years imprisonment; a lifetime period of
supervised release; a fine of $500,000 or twice the gross gain or gross loss resulting from the
offenses, whichever is greatest; and a mandatory special assessment of $200.

d. Defendant understands that, pursuant to the Justice for Victims of
Trafficking Act of 2015, the Court shall impose an additional $5,000 special assessment per
count if the Court concludes that defendant is a non-indigent person, to be paid after defendant’s
other financial obligations have been satisfied.

e. Criminal Forfeiture: Defendant understands that the district court will
impose forfeiture of the property.

f. Defendant understands and agrees that under the Sex Offender
Registration and Notification Act (“SORNA”), 34 U.S.C. 20901 et. seq., defendant must register
as a sex offender and keep the registration current in each of the following jurisdictions: (1)
where defendant resides; (2) where defendant is an employee; and (3) where defendant is a
student. Defendant understands that he must comply with all the registration requirements
contained in SORNA. 42 U.S.C. § 16901 et. seq. Defendant further understands that the
requirements for registration include, but are not limited to, providing defendant’s name,
residence address, and the names and addresses of any places where defendant is or will be an
employee or a student.

Defendant further understands that the requirement to keep the registration current
includes, but is not limited to, informing at least one jurisdiction in which defendant resides, is

an employee, or is a student no later than three business days after any change of defendant’s

10

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:20-cr-00016-RFB-EJY Document9 Filed 02/20/20 Page 11 of 28

name, residence, employment, or student status. Defendant has been advised, and understands,
that failure to comply with these obligations subjects defendant to an additional prosecution for
failure to register as a sex offender under 18 U.S.C. § 2250(a).

3. Parole Abolished: Defendant acknowledges that defendant’s prison sentence
cannot be shortened by early release on parole because parole has been abolished.

4. Supervised Release: Defendant understands that supervised release is a period of
time following imprisonment during which defendant will be subject to various restrictions and
requirements. Defendant understands that if defendant violates one or more of the conditions of
any supervised release imposed, defendant may be returned to prison for all or part of the term of
supervised release authorized by statute for the offenses that resulted in the term of supervised
release.

5. Factors under 18 U.S.C. § 3553: Defendant understands that the district court
must consider the factors set forth in 18 U.S.C. § 3553(a) in determining defendant’s sentence.
However, the statutory maximum sentence and any statutory minimum sentence limit the
district court’s discretion in determining defendant’s sentence.

6. Potential Collateral Consequences of Conviction: Defendant understands that, by
pleading guilty, defendant may be giving up valuable government benefits and valuable civic
rights, such as the right to vote, the right to possess a firearm, the right to hold office, and the
right to serve on a jury. Defendant understands that once the district court accepts defendant’s
guilty pleas, it will be a federal felony for defendant to possess a firearm or ammunition.
Defendant understands that the conviction in this case may also subject defendant to various
other collateral consequences, including but not limited to revocation of probation, parole, or

supervised release in another case and suspension or revocation of a professional license.

11

 
10
Ul
12
13
14
15
16
7
18
19
20
21
22
23

24

 

Case 2:20-cr-00016-RFB-EJY Document9 Filed 02/20/20 Page 12 of 28

Defendant understands that unanticipated collateral consequences will not serve as grounds to
withdraw defendant’s guilty pleas.

7. Potential Removal/Deportation Consequences of Conviction: Defendant
understands that, if defendant is not a United States citizen, the felony conviction in this case
may subject defendant to removal, also known as deportation, which may, under some
circumstances, be mandatory; denial of citizenship; and denial of admission to the United States
in the future. The district court cannot, and defendant’s attorney also may not be able to, advise
defendant fully regarding the immigration consequences of the felony conviction in this case.
Defendant understands that unexpected immigration consequences will not serve as grounds to
withdraw defendant’s guilty pleas. |

V. FACTUAL BASIS

8. Defendant admits that defendant is, in fact, guilty of the offenses to which
defendant is agreeing to plead guilty. Defendant acknowledges that if defendant elected to go to
trial instead of pleading guilty, the USAO could prove defendant’s guilt beyond a reasonable
doubt and establish its right to forfeit the specified property by preponderance of the evidence.
Defendant further acknowledges that defendant’s admissions and declarations of fact set forth
below satisfy every element of the charged offenses. Defendant waives any potential future claim
that the facts defendant admitted below are insufficient to satisfy the elements of the charged
offenses. Defendant admits and declares under penalty of perjury that the facts set forth below
are true and correct:

In May 2019, Yahoo, Inc. reported to the National Center for Missing and Exploited
Children that one of its users received 14 images of child pornography on Yahoo’s servers. That
Yahoo user resided in Syria and received the images from Andres Rafael Viola who was using

the darkweb Tor network to distribute images of child pornography. TorChat is used to

12

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:20-cr-00016-RFB-EJY Document9 Filed 02/20/20 Page 13 of 28

anonymize chat messages between users. Viola and the Syrian Yahoo user used it to anonymize
their trading of child pornography with one another.

The images Viola sent to the Syrian user depicted Viola raping a minor female child who
was approximately seven-years-old, known herein as VICTIM 1. From the photos, it was
apparent that Viola was the person taking the photos with a cell phone camera, and that the
photos had been taken on various dates in multiple locations within the same home. The images
depicted Viola vaginally and anally penetrating VICTIM 1 with his erect penis.

On June 7, 2019, Homeland Security special agents arrested Viola at his home in Las
Vegas, Nevada. Law enforcement determined that Viola had supervisory control over VICTIM 1
at all relevant times. Agents seized multiple devices from Viola’s home including two cell phones
Viola had on his person. Valid search warrants for the devices found in the house and on Viola
and the subsequent forensic examinations revealed extensive evidence of Viola’s sexual
exploitation of VICTIM 1. The forensic examination also revealed a curated collection of child
pornography from other known victims. Specifically, the forensics recovered images matching
the images Yahoo reported, and 333 additional child pornography images and one video.

The video found on Viola’s phone depicts Viola vaginally raping VICTIM 1 and asking
her whether he should ejaculate inside her vagina. This video was created using Viola’s phone at
Viola’s home in Las Vegas, Nevada. The examination showed that Viola had created all images
and videos of his sexual exploitation of VICTIM 1 from his Samsung cell phone and other
devices manufactured outside the state of Nevada. Dates and times on the images and videos
showed that Viola had groomed and raped the child on multiple occasions over the course of
years. Evidence showed that Viola had used the darkweb to distribute, trade, and share the

images of his sexual exploitation of VICTIM 1.

13

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:20-cr-00016-RFB-EJY Document9 Filed 02/20/20 Page 14 of 28

VI. SENTENCING FACTORS

9. Discretionary Nature of Sentencing Guidelines: Defendant understands that in
determining defendant’s sentence, the district court is required to calculate the applicable
sentencing guidelines range and to consider that range, possible departures under the sentencing
guidelines, and the other sentencing factors set forth in 18 U.S.C. § 3553(a). Defendant
understands that the sentencing guidelines are advisory only, that defendant cannot have any
expectation of receiving a sentence within the calculated sentencing guidelines range, and that
after considering the sentencing guidelines and the other § 3553(a) factors, the district court will
be free to exercise its discretion to impose any sentence it finds appropriate between the
mandatory minimum and up to the maximum set by statute for the crimes of conviction.

10. Offense Level Calculations: The parties jointly agree and stipulate that, in
calculating Defendant’s advisory guidelines sentencing range, the Court should use the following
base offense level and adjustments; acknowledge that these stipulations do not bind the district
court; and agree that they will not seek to apply or advocate for the use of any other base offense
level(s) or any other specific offense characteristics, enhancements, or reductions in calculating

the advisory guidelines range:

Group 1:

Count 1: Sexual Exploitation of Children
Base Offense Level, U.S.S.G. § 2G2.1(a): 32

Enhancements:
U.S.S.G. § 2G2.1(b)(1)(A)
Minor under 12 years old +4

U.S.S.G. § 2G2.1(b)(2)(B)
Commission of a Sexual Act +4

U.S.S.G. § 2G2.1(b)(3)
Knowing Distribution +2

U.S.S.G. § 2G2.1(b)(4)
Sadistic or Masochistic Conduct +4

14

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:20-cr-00016-RFB-EJY Document9 Filed 02/20/20

US.S.G. § 2G2.1(b)G)
Supervisory Control

 

Total Offense Level

Group 2:

Count 2: Possession of Child Pornography
Base Offense Level, U.S.S.G. § 2G2.2(a)(1)

Enhancements:
U.S.S.G. § 2G2.2(b)(2)
Prepubescent Minor

U.S.S.G. § 2G2.2(b)(3)\(F)
Distribution for Valuable Consideration

U.S.S.G. § 2G2.2(b)(4)
Sadistic or Masochistic

U.S.S.G. § 2G2.2(b)(5)
Pattern of Activity

U.S.S.G. § 2G2.2(b)(6)
Use of a Computer

U.S.S.G. § 2G2.2(b)(7)(C)
Number of images

 

Total Offense Level
Multiple Count Adjustment:
Group/Count Adjusted Offense Level
Group 1, Count 1 48
Group 2, Counts 2 42
Total Number of Units: 1

Greater of the Adjusted Offense Levels:
Increase in Offense Level:
Combined Adjusted Offense Level:

Chapter Four Enhancement
U.S.S.G. § 4B1.5(b6)(1)

Reductions:
Contingent Reduction for

15

Page 15 of 28

+2

48

+2

+5

+4

+5

+2

+4

Units
1.0
0.5

48

49

+5

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:20-cr-00016-RFB-EJY Document9 Filed 02/20/20 Page 16 of 28

Acceptance of Responsibility

 

USSG §3E1.1(a): -2

Contingent Reduction for

Acceptance of Responsibility

USSG §3E1.1(b): -1

Total Adjusted Offense Level: 51

Reduced Under Chapter 5, Part A (Application Note 2) 43

11. Career Offender: Defendant understands that defendant’s offense level could be
increased if defendant is a career offender under USSG §§ 4B1.1 and 4B1.2. If defendant’s
offense level is so altered, defendant and the USAO will not be bound by the agreement to
Sentencing Guideline factors set forth above.

12. Reduction for Acceptance of Responsibility: Under USSG § 3E1.1(a), the USAO
will recommend that defendant receive a two-level downward adjustment for acceptance of
responsibility unless defendant (a) fails to truthfully admit facts establishing a factual basis for the
guilty pleas when defendant enters the pleas; (b) fails to truthfully admit facts establishing the
amount of restitution owed when defendant enters the guilty pleas; (c) fails to truthfully admit
facts establishing the forfeiture allegations when defendant enters the guilty pleas; (d) provides
false or misleading information to the USAO, the Court, Pretrial Services, or the Probation
Office; (e) denies involvement in the offenses or provides conflicting statements regarding
defendant’s involvement or falsely denies or frivolously contests conduct relevant to the offenses;
(f) attempts to withdraw defendant’s guilty pleas; (g) commits or attempts to commit any crime;
(h) fails to appear in court; or (i) violates the conditions of pretrial release.

Under USSG § 3E1.1(b), if the district court determines that defendant’s total offense
level before operation of § 3E1.1(a) is 16 or higher, and if the USAO recommends a two-level
downward adjustment pursuant to the preceding paragraph, the USAO will move for an

additional one-level downward adjustment for acceptance of responsibility before sentencing
16

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:20-cr-00016-RFB-EJY Document9 Filed 02/20/20 Page 17 of 28

because defendant communicated defendant’s decision to plead guilty in a timely manner that
enabled the USAO to avoid preparing for trial and to efficiently allocate its resources.

13. Criminal History Category. Defendant acknowledges that the district court may
base defendant’s sentence in part on defendant’s criminal record or criminal history. The district
court will determine defendant’s criminal history category under the sentencing guidelines.

14. Additional Sentencing Information: The stipulated sentencing guidelines
calculations are based on information now known to the parties. Defendant understands that
both defendant and the USAO are free to (a) supplement the facts in this agreement by supplying
relevant information to the U.S. Probation and Pretrial Services Offices and the district court
regarding the nature, scope, and extent of defendant’s criminal conduct and any aggravating or
mitigating facts or circumstances; and (b) correct any and all factual misstatements relating to the
district court’s sentencing guidelines calculations and determination of sentence. While this
paragraph permits both the USAO and defendant to submit full and complete factual
information to the U.S. Probation and Pretrial Services Offices and the district court, even if that
factual information may be viewed as inconsistent with the facts agreed to in this agreement, this
paragraph does not affect defendant’s and the USAO’s obligations not to contest the facts agreed
to in this agreement. Good faith efforts to provide truthful information or to correct factual
misstatements shall not be grounds for defendant to withdraw defendant’s guilty pleas.

Defendant acknowledges that the U.S. Probation Office may calculate the sentencing
guidelines differently and may rely on additional information it obtains through its investigation.
Defendant also acknowledges that the district court may rely on this and other additional
information as it calculates the sentencing guidelines range and makes other sentencing
determinations, and the district court’s reliance on such information shall not be grounds for

defendant to withdraw defendant’s guilty pleas.

17

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:20-cr-00016-RFB-EJY Document9 Filed 02/20/20 Page 18 of 28

VII. POSITIONS REGARDING SENTENCING

15. The parties will jointly recommend that the district court sentence defendant to a
420-month term of imprisonment. In the event that a sentence of 420 months is outside
defendant’s advisory Guideline range as determined by the district court, the parties will jointly
request a variance to 420 months. In agreeing to this sentencing recommendation, the parties
have taken into consideration all of the factors set forth in 18 U.S.C. § 3553(a) and conclude
that a sentence of 420 months is a reasonable sentence. The parties will jointly recommend that
the district court impose a lifetime term of supervised release. The parties further will jointly
recommend that the defendant be given credit for the time he has been in State Custody starting
from the date of his arrest to the date of any release on his own recognizance from state
custody. Credit should be calculated through the date the state releases the defendant from
custody on his own recognizance, and credit must be accounted under a variance. The parties
will also recommend that the sentence imposed in this case run concurrent with defendant’s
sentence in State of Nevada case number C-19-345562-1.

16. Defendant acknowledges that the district court does not have to follow the
recommendation of either party.

17. Notwithstanding its agreement to recommend a sentence as described above, the
USAO reserves its right to defend any lawfully imposed sentence on appeal or in any post-
conviction litigation.

18.  Ifdefendant commits any act that results in the Court finding that defendant is
not entitled to a downward adjustment for acceptance of responsibility, the USAO is entitled to
argue for any sentence it deems appropriate under 18 U.S.C. § 3553(a). In any such event,
Defendant remains bound by the provisions of this agreement and shall not have the right to

withdraw defendant’s guilty pleas.

18

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:20-cr-00016-RFB-EJY Document9 Filed 02/20/20 Page 19 of 28

VIII. WAIVER OF CONSTITUTIONAL RIGHTS
19. Defendant understands that by pleading guilty, defendant gives up the following
rights:

a. The right to persist in a plea of not guilty;

b. The right to a speedy and public trial by jury;

c. The right to be represented by counsel—and if necessary have the court
appoint counsel—at trial. Defendant understands, however, that, defendant retains the right to
be represented by counsel—and if necessary have the court appoint counsel—at every other stage
of the proceeding;

d. The right to be presumed innocent and to have the burden of proof placed
on the USAO to prove defendant guilty beyond a reasonable doubt;

e. The right to confront and cross-examine witnesses against defendant,

f. The right to testify and to present evidence in opposition to the charges,
including the right to compel the attendance of witnesses to testify;

g. The right not to be compelled to testify, and, if defendant chose not to
testify or present evidence, to have that choice not be used against defendant; and

h. The right to pursue any affirmative defenses, Fourth Amendment or Fifth
Amendment claims, and any other pretrial motions that have been filed or could be filed.

i. Understanding that the investigating agency has in its possession digital
devices and/or digital media seized from defendant, defendant waives any right to the return of
digital data contained on those digital devices and/or digital media and agrees that if any of
these digital devices and/or digital media are returned to defendant, the agency may delete all
digital data from those digital devices and/or digital media before they are returned to

defendant.

19

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:20-cr-00016-RFB-EJY Document9 Filed 02/20/20 Page 20 of 28

IX. WAIVER OF APPELLATE RIGHTS

20. Waiver of Appellate Rights. Defendant knowingly and expressly waives: (a) the
right to appeal any sentence imposed within or below the applicable Sentencing Guideline range
as determined by the district court; (b) the right to appeal the manner in which the district court
determined that sentence on the grounds set forth in 18 U.S.C. § 3742; and (c) the right to appeal
any other aspect of the conviction, including but not limited to the constitutionality of the
statutes of conviction; any other aspect of the sentence; and any order of restitution or forfeiture.

21. Defendant reserves only the right to appeal any portion of the sentence that is an
upward departure or variance from the applicable Sentencing Guideline range as determined by
the district court.

22. Waiver of Post-Conviction Rights. Defendant also knowingly and expressly
waives all collateral challenges, including any claims under 28 U.S.C. § 2255, to defendant’s
conviction, sentence, and the procedure by which the district court adjudicated guilt and
imposed sentence, except non-waivable claims of ineffective assistance of counsel.

23. Preservation of Evidence: Defendant acknowledges that the USAO and the
agencies investigating this case are not obligated or required to preserve any evidence obtained in
the investigation of this case.

X. FORFEITURE

24. The defendant knowingly and voluntarily:

a. Agrees to the district court imposing the civil judicial forfeiture or the
criminal forfeiture of:
1. Samsung Chromebook, Model XE500C12, S/N

OGX591LG506256T;

20

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:20-cr-00016-RFB-EJY Document9 Filed 02/20/20 Page 21 of 28

i. Samsung Galaxy S9 Plus 128 GB, Model SM-G965U, S/N
R38K60KDFAP, IMEI 354649091346938;

iii. | Dell Latitude Laptop, Model 7480, S/N 3X YX9H2; and

iv. SanDisk 512 SSD Mini SATA Card, Model X400M, S/N
171101421467
(all of which constitutes property);

b. Agrees to the abandonment, the civil administrative forfeiture, the civil
judicial forfeiture, or the criminal forfeiture of the property;

Cc. Abandons or forfeits the property to the United States;

d. Relinquishes all possessory rights, ownership rights, and all rights, titles,
and interests in the property;

e. Waives defendant’s right to any abandonment proceedings, any civil
administrative forfeiture proceedings, any civil judicial forfeiture proceedings, or any criminal
forfeiture proceedings of the property (proceedings);

f. Waives service of process of any and all documents filed in this action or
any proceedings concerning the property arising from the facts and circumstances of this case;

g. Waives any further notice to defendant, defendant’s agents, or defendant’s
attorney regarding the abandonment or the forfeiture and disposition of the property;

h. Agrees not to file any claim, answer, petition, or other documents in any
proceedings concerning the property; agrees not to contest, or to assist any other person or entity
in contesting, the forfeiture; and agrees to withdraw immediately any claim, answer, petition, or
other documents in any proceedings;

1. Waives the statute of limitations, the CAFRA requirements, Fed. R. Crim.

P. 7, 11, 32.2, and 43(a), including, but not limited to, forfeiture notice in the charging

21

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:20-cr-00016-RFB-EJY Document9 Filed 02/20/20 Page 22 of 28

document, the court advising defendant of the forfeiture at the change of plea, the court having a
forfeiture hearing, the court making factual findings regarding the forfeiture, the court failing to
announce the forfeiture at sentencing, and all constitutional requirements, including but not
limited to, the constitutional due process requirements of any proceedings concerning the
property;

j. Waives defendant’s right to a jury trial on the forfeiture of the property;

k. Waives all constitutional, legal, and equitable defenses to the forfeiture or
abandonment of the property in any proceedings, including, but not limited to, (1) constitutional
or statutory double jeopardy defenses and (2) defenses under the Excessive Fines or Cruel and
Unusual Punishments Clauses of the Eighth Amendment to the United States Constitution;

I. Agrees to the entry of an Order of Forfeiture of the property to the United
States;

m. _Waives the right to appeal any Order of Forfeiture;

n. Agrees the property is forfeited to the United States;

oO. Agrees and understands the abandonment, the civil administrative
forfeiture, the civil judicial forfeiture, or the criminal forfeiture of the property shall not be
treated as satisfaction of any assessment, fine, restitution, cost of imprisonment, or any other
penalty the Court may impose upon defendant in addition to the abandonment or the forfeiture;

p. Agrees and understands the USAO may amend the forfeiture order at any
time to add subsequently located property or substitute property pursuant to Fed. R. Crim. P.
32.2(b)(2)(C) and 32.2(e);

q. Acknowledges that the amount of the forfeiture may differ from, and may

be significantly greater than or less than, the amount of restitution; and

22

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:20-cr-00016-RFB-EJY Document9 Filed 02/20/20 Page 23 of 28

r. Agrees to take all steps as requested by the USAO to pass clear title of the
property to the United States and to testify truthfully in any judicial forfeiture proceedings.
Defendant understands and agrees that the property represents proceeds and/or facilitating
property of illegal conduct and is forfeitable. Defendant shall provide the USAO with a full and
complete financial disclosure statement under penalty of perjury within 10 days of executing the
plea agreement. The financial statement shall disclose to the USAO all of assets and financial
interests valued at more than $1,000. Defendant understands these assets and financial interests
include all assets and financial interests that defendant has an interest, direct or indirect, whether
held in defendant’s name or in the name of another, in any property, real or personal. Defendant
shall also identify all assets valued at more than $1,000 which defendant has transferred to third
parties or diverted from defendant directly to third parties, since June 7, 2019, including the
location of the assets and the identity of any third party.

S. The defendant admits the property is (1) any visual depiction described in
18 U.S.C. §§ 2251 and 2252A, or any book, magazine, periodical, film, videotape, or other
matter which contains any such visual depiction, which was produced, transported, mailed,
shipped or received in violation of 18 U.S.C. §§ 2251(a) and 2252A(a)(5)(B); (2) any property,
real or personal, constituting or traceable to gross profits or other proceeds obtained from
violations of 18 U.S.C. §§ 2251(a) and 2252A(a)(5)(B); and (3) any property, real or personal,
used or intended to be used to commit or to promote the commission of 18 U.S.C. §§ 2251(a)
and 2252A(a)(5)(B) or any property traceable to such property , and is subject to forfeiture

pursuant to 18 U.S.C. § 2253(a)(1), 2253(a)(2), and 2253(a)(3).

23

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:20-cr-00016-RFB-EJY Document9 Filed 02/20/20 Page 24 of 28

XI. RESULT OF WITHDRAWAL OF GUILTY PLEAS
OR VACATUR/REVERSAL/SET-ASIDE OF CONVICTIONS

25. Consequence of withdrawal of guilty pleas: Defendant agrees that if, after entering
guilty pleas pursuant to this agreement, defendant seeks to withdraw and succeeds in
withdrawing defendant’s guilty pleas on any basis other than a claim and finding that entry into
this agreement was involuntary, then the USAO will be relieved of all of its obligations under
this agreement.

26. Consequence of vacatur, reversal, or set-aside: Defendant agrees that if any count
of conviction is vacated, reversed, or set aside, the USAO may: (a) ask the district court to
resentence defendant on any remaining counts of conviction, with both the USAO and
defendant being released from any stipulations regarding sentencing contained in this agreement;
(b) ask the district court to void the entire plea agreement and vacate defendant’s guilty pleas on
any remaining counts of conviction, with both the USAO and defendant being released from all
their obligations under this agreement; or (c) leave defendant’s remaining convictions, sentence,
and plea agreement intact. Defendant agrees that the choice among these three options rests in
the exclusive discretion of the USAO, and that, should the USAO choose to pursue any charge
that was either dismissed or not filed as a result of this agreement, then (i) any applicable statute
of limitations will be tolled between the date of defendant’s signing of this agreement and the
filing commencing any such action; and (11) defendant waives and gives up all defenses based on
the statute of limitations, any claim of pre-indictment delay, or any speedy trial claim with
respect to any such action, except to the extent that such defenses existed as of the date of

defendant’s signing this agreement.

24

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:20-cr-00016-RFB-EJY Document9 Filed 02/20/20 Page 25 of 28

XI. BREACH OF AGREEMENT

27. Defendant agrees that if, at any time after this agreement becomes effective,
defendant knowingly violates or fails to perform any of defendant’s obligations under this
agreement (“a breach”), the USAO may declare this agreement breached. All of defendant’s
obligations are material, a single breach of this agreement is sufficient for the USAO to declare a
breach, and defendant shall not be deemed to have cured a breach without the express agreement
of the USAO in writing. If the USAO declares this agreement breached, and the district court
finds such a breach to have occurred, then: (a) if defendant has previously entered guilty pleas
pursuant to this agreement, defendant will remain bound by the provisions of this agreement and
will not be able to withdraw the guilty pleas, and (b) the USAO will be relieved of all its
obligations under this agreement.

28. Following the Court’s finding of a knowing breach of this agreement by defendant,
should the USAO choose to pursue any charge that was either dismissed or not filed as a result
of this agreement, then:

a. Defendant agrees that: (i) any statements made by defendant, under oath,
at the guilty plea hearing (if such a hearing occurred prior to the breach); (ii) the agreed to factual
basis statement in this agreement; and (iii) any evidence derived from such statements, shall be
admissible against defendant in any such action against defendant, and defendant waives and
gives up any claim under the United States Constitution, any statute, Federal Rule of Evidence
410, Federal Rule of Criminal Procedure 11(f), or any other federal rule, that the statements or
any evidence derived from the statements should be suppressed or are inadmissible.

b. If the Defendant does not plead guilty or withdraws his guilty plea, the
facts set forth in Section V of this Plea Agreement shall also be admissible at a trial during the

Government’s case-in-chief.

25

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:20-cr-00016-RFB-EJY Document9 Filed 02/20/20 Page 26 of 28

XIN. COURT AND UNITED STATES PROBATION
AND PRETRIAL SERVICES OFFICE NOT PARTIES.

29. Defendant understands that the Court and the U.S. Probation and Pretrial
Services Office are not parties to this agreement and need not accept any of the USAO’s
sentencing recommendations or the parties’ agreements to facts or sentencing factors.

30. Defendant understands that both defendant and the USAO are free to argue on
appeal and collateral review that the district court’s sentencing guidelines calculations and the
sentence it chooses to impose are not error.

31. Defendant understands that even if the district court ignores any sentencing
recommendation, finds facts or reaches conclusions different from those agreed to by the parties,
or imposes any sentence up to the maximum established by statute, defendant cannot, for that
reason, withdraw defendant’s guilty pleas, and defendant will remain bound to fulfill all
defendant’s obligations under this agreement. Defendant understands that no one—not the
prosecutor, defendant’s attorney, or the Court—can make a binding prediction or promise
regarding the sentence defendant will receive, except that it will be within the statutory
maximum.

XIV. ADDITIONAL ACKNOWLEDGMENTS

32. The Defendant acknowledges that:

a. Defendant read this agreement and defendant understands its terms and
conditions.

b. Defendant had adequate time to discuss this case, the evidence, and this
agreement with defendant’s attorney.

c. Defendant carefully and thoroughly discussed all terms of this agreement

with defendant’s attorney.

26

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:20-cr-00016-RFB-EJY Document9 Filed 02/20/20 Page 27 of 28

d. Defendant understands the terms of this agreement and voluntarily agrees
to those terms.

e. Defendant has discussed with defendant’s attorney the following: the
evidence; defendant’s rights; possible pretrial motions that might be filed; possible defenses that
might be asserted either prior to or at trial; the sentencing factors set forth in 18 U.S.C. 3553(a);
the relevant sentencing guidelines provisions; and consequences of entering into this agreement.

f. The representations contained in this agreement are true and correct,
including the factual basis for defendant’s offenses set forth in this agreement.

g. Defendant was not under the influence of any alcohol, drug, or medicine
that would impair defendant’s ability to understand the agreement when defendant considered
signing this agreement and when defendant signed it.

33. Defendant understands that defendant alone decides whether to plead guilty or go
to trial, and acknowledges that defendant has decided to enter defendant’s guilty pleas knowing
of the charges brought against defendant, defendant’s possible defenses, and the benefits and
possible detriments of proceeding to trial.

34. Defendant understands that no promises, understandings, or agreements other
than those set forth in this agreement have been made or implied by defendant, defendant’s
attorney, or the USAO, and no additional promises, agreements, or conditions shall have any
force or effect unless set forth in writing and signed by all parties or confirmed on the record
before the district court.

35. Defendant acknowledges that defendant decided to plead guilty voluntarily and

that no one threatened, coerced, or forced defendant to enter into this agreement.

27

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:20-cr-00016-RFB-EJY Document9 Filed 02/20/20 Page 28 of 28

36. Defendant is satisfied with the representation of defendant’s attorney, and
defendant is pleading guilty because defendant is guilty of the charges and chooses to take
advantage of the promises set forth in this agreement and for no other reason.

XV. PLEA AGREEMENT PART OF THE GUILTY PLEA HEARING

37. The parties agree that this agreement will be considered part of the record of
defendant’s guilty plea hearing as if the entire agreement had been read into the record of the
proceeding.

AGREED AND ACCEPTED

UNITED STATES ATTORNEY’S OFFICE
FOR THE DISTRICT OF NEVADA

NICHOLAS A. TRUTANICH
United States Attorney

han Mohave x -RO-2O

ELHAM ROOHANI Date
Assistant United States Attorney

 

 

 

 

« Z 20 20)
ASNDRES RAFAEL VIOLA Date
Defendant
Z tO. 2/
ROBERT D OVYCH Date
Attorney for Dgtendant VIOLA

28

 
